stier nen ono department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division t ep la ti az - dee in re company sub sub 1a _ sub2 sub business this letter constitutes notice that a pursuant to your authorized representative's letter of date withdrawing your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date the case has-been closed by this office and b pursuant to your request of date your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted subject_to the following collateral acceptable to the be provided to the plans for the full amount of the waivers within days from the date of the ruling letter starting with the quarterly contribution due on date the company will make the required quarterly payments to the pian in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard conditions _ jj the company makes contributions to the plans in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through by date through respectively without applying for a waiver of the minimum_funding_standard the company provides to the under sec_412 of the code and a copy of any ruling requests it makes b c a if the service determines that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after date are not carried over as a separate amortization base for post-2007 plan years the company will make annual contributions to the plan for each of the plan years beginning date through in excess of the minimum_required_contribution as described below and the company will elect pursuant to sec_430 of the code and sec_303 of erisa to increase the prefunding balance for the plan for the plan_year beginning date and oqbythe amount of such excess maintain a prefunding balance for the plan years beginning date and that is at least equal to the accumulated amount of such excess_contributions and elect pursuant to sec_430 of the code and sec_303 of erisa to reduce its prefunding balance for the plan_year beginning date by the accumulated amount of such excess_contributions the amount of each annual contribution in excess of the minimum_required_contribution for the plan years beginning date through will be the amount that is the excess of for purposes of c ii above the unamortized balance of the funding waiver as of date and the 7-year amortization amount will-both be determined using the segment rates as defined in sec_430 of the code and sec_303 of erisa in effect for the plan_year beginning date the 5-year amortization amount of the funding waiver based on the law prior to ppa over the amount that would be needed to amortize the unamortized balance of the funding waiver as of date over years ii i oe your authorized representative agreed to these conditions in a letter dated date if any one of the conditions is not met the waiver for the plan_year ending date is retroactively null and void the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa’ the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the plan was established in date as the result of the merger of various plans sponsored by sub and a plan sponsored by sub benefit accruals for non- bargaining participants ceased effective date sub 2’s employees ceased to be active participants in the plan effective date the company operates as a holding_company that invests in and manages a diverse group of businesses the company's primary business is sub which is a diversified industrial manufacturer and the parent company of a family of materials engineering and specialty manufacturing companies sub 1’s products include electronic components specialty fasteners engineered materials stainless steel tubing specialty tubing and fabricated precious metals sub ta isa subsidiary of sub in the company's business included sub and six of sub 2's subsidiaries these companies are involved in the steel business especially the manufacture of value-added and flat rolled steel products on date the sub and is subsidiaries filed petitions for relief under chapter of the u s bankruptcy code pursuant to the plan_of_reorganization sub and its subsidiaries ceased to be a subsidiary of the company effective date and have operated as an independent company from that date forward in date the company sold sub a wholly-owned subsidiary sub is a leading manufacturer of steel framing and other products for commercial and residential construction filed a summons and complaint seeking the involuntary termination of the plan on and the company entered into an agreement under which the company agreed that the plan was a single employer plan to contribute funds to the plan equal to money spent if any to purchase the company's a senior notes in future open market transactions and to grant the security_interest of up to dollar_figure financing on a secured basis or provides any security or collateral for the senior notes the company filed an answer to this complaint contesting the in the event the company obtained any future published its notice_of_determination and on in date the action on _ ho the company filed a voluntary petition under to reorganize under on chap er of the u s bankruptcy code the company continued to operate its businesses and own and manage its properties as debtor-in-possession until its plan of the bankruptcy filing was primarily - reorgamization became effective on intended to reduce the company's debt simplify its capita structure reduce its overall cost of capital and provide it with better access to capital markets the downturn in the company's business from factors is due to several through - _ a downtum in the domestic auto industry upon which several of the company's subsidiaries rely high raw material_costs that the company has been unable to pass on to its customers the relocation of several business units to lower cost countries which entailed costs in both the u s and abroad which production was moved the unexpected costs associated with the environmental remediation of one of the company's former properties that was sold in and the high cost of debt and the costs of the bankruptcy filing from dollar_figure loss of dollar_figure _and net_income has increased from a loss of dollar_figure according to the company factors and have abated and factors and were one-time events operations have improved for for the fiscal quarter for ended date net sales have increased to dollar_figure the same-quarter in operating income has increased from a loss to a gain of dollar_figure during the same timeframe furthermore current management is in the midst of a restructuring plan which includes closing marginal business units and to a gain of dollar_figure combining operations to increase capacity utilization of existing infrastructure which should improve the company's operating income in the coming few years the company is also pursuing avenues to refinance its current loan arrangements in mid-2006 the owner of the business approached the company about a sale of assets to the company and sub 1a the business is the main competitor of sub 1a and such a sale to the company and sub 1a means a greatly increased market share and an immediate infusion of operating income ‘furthermore economies of scale would allow sub 1a to cut overhead and increase profitability over the next few years the company has entered into a tentative agreement to buy the business as part of this acquisition the company has arranged a net increase of dollar_figure facility the acquisition of the business is expected to be finalized shortly after the issuance of this ruling letter the restructuring of the company the refinancing of its loan arrangements and the acquisition of the business is expected to greatly increase the company's cash_flow over the next few years while the plan was only funded on a current_liability in its loan co basis as of date the company has withdrawn its request for a waiver of the minimum_funding_standard for the plan_year ending the balance of the required quarterly contributions due to the plan through company has commi tted to funding the plan for each of the plan years ending through and will accelerate contributions to the plan for the through hence the waiver of the for the plan_year ending furthermore the and has paid has been plan years ending minimum_funding_standard for the plan_year ending granted subject_to the conditions set forth above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending letter should be entered on schedule b actuarial infor suggest that you furnish a copy of this letter to the enro for the completion of the schedule b and to your authorized representative pursuant to a power_of_attorney on file in this office have sent a copy of this letter to the manager ep classification in the date of this ‘ mation for this reason we lled actuary who is responsible to the manager ep compliance unitin we if you require further assistance in this matter please contact sincerely yours
